Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5th, 2021 has being considered by the examiner.
Response to Amendment
The amendment filed March 25th, 2021 has been entered. Claims 1-12 have been amended. Claims 1-12 remain pending. Applicant’s amendments to the Drawings, Specification and Claims do not overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 17th, 2020. 
Claim Objections
Claim 12 is objected to because of the following informalities:  Reference character (2W) is not mentioned in the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 9 there is a lack of antecedent basis for two cover hoods as previously only one has been introduced.  It is also unclear if the hinges introduced are the same or different for the first cover hood.  This appear to be a case of double inclusion of an element.
In claims 1 and 12, elements which were said to be synonymous such as “one flow inlet opening” and “the inlet opening”, or “one dividing element” and “one arm” are still unclear. The terminology should be consistent within the claims to provide clarification.  
Claims 2-11 are rejected due to dependency upon claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mase (US 2011/0287697).
Regarding claim 12, Mase teaches a method for separating light fractions from a material-laden air flow (Paragraph 0002 lines 1-4) in a housing having at least one cover hood (Fig. 7 #33) and at least one inlet opening (Fig. 6 #11) and a conducting element (Fig. 6 #23, 25, 25a) above a rotary valve (Fig. 7 #31, 81-84), having the following method steps: Introducing an airflow loaded with at least one light fraction into an enclosure through at least one inlet nozzle (Paragraph 0014 lines 25-30); deflection of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Mueller (US 0896230).
Regarding claim 1, Mase teaches a device suitable for separating light fractions from a carrier air stream in a housing (Paragraph 0008, lines 3-4) having at least one cover hood (Fig. 7 #33) and at least one inlet opening (Fig. 6 #11) and at least one guide element (Fig. 6 #23d, 25, 25a) above a rotary valve (Fig. 7 #32), wherein the surface of a flow inlet opening of the conductive element (Fig. 6 #23d, 25, 25a) assumes a predetermined angle to the vertical (Fig. 6 #23d) and has at least one intermediate piece (Fig. 6 #23b, 23c) between the conductive element (Fig. 6 #23d, 25, 25a), and the at least one flow inlet 
Mase lacks teaching one hinged cover hood arranged on the first outer cover hood, wherein the two cover hoods have at least one hinge. 
Mueller teaches a sifter with a hinged cover hood (Fig. 1 #4) arranged on the screen of the sifter (Fig. 1 #8). The screen includes vertically divided end sections hinged together (Page 3 lines 64-65) and these components together act the second hood for the cellular wheel (Fig. 2 #7, 26). Mueller explains the hinged cover (Fig. 1 #4) is arranged on the first outer cover hood (Page 1 lines 56-60) and allows for simple cleaning or renewal of the internal parts (Page 1 lines 10-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include the hinged cover hood arranged on the first outer cover hood as taught by Mueller to enable efficient cleaning or changing of parts within the device. 
Regarding claim 2, Mase teaches a device characterized in that the flow inlet openings (Fig. 6 #11) of the intermediate pieces (Fig. 6 #23b, 23c) are annular, and have annular sealing elements for forming an airtight connection (Fig. 6, #11, 23b, 23c, 24 are have airtight connection). According to the specification, “annular is not necessarily to be understood as round”, therefore a square or rectangular inlet opening is acceptable. 
Regarding claim 3, Mase teaches a device characterized in that the surface of the rotary valve is formed at least partially by a perforated plate (Fig. 9 #32d, Paragraph 0044 lines 1-3). Mase lacks teaching a device where the surface of the inner covering hood is formed at least partially by a perforated plate. 
Mueller teaches a device where the surface of the inner covering hood is formed by a perforated plate (Fig. 1 #8). This perforated plate is in the form of a screen, and it provides apertures which allow material to pass through and fall into the collection drawer (Page 2 lines 44-48). Through including this feature, more material is able to be separated and collected in the device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include a perforated plate as part of the second covering hood as taught by Mueller. It would be an obvious goal to include apertures over as much of the cellular wheel as possible in order to allow the maximum amount of material or air to pass through the plate and thus, obtain and increased degree of separation. 
Regarding claim 4, Mase teaches a device characterized in that the second covering hood (Fig. 7, #33) is adapted to the geometric dimensions of the cellular wheel (Fig. 7 #32, 81-84, 76-79) to be covered (Paragraph 0062, lines 9-13). 
Regarding claim 5, Mase teaches a device characterized in that the opening of the conductive element is adapted to an opening of the intermediate piece (Fig. 6 #23c is continuation of #23d).
Regarding claim 6, Mase teaches a device characterized in that at least one cover hood (Fig. 7 #33) is closed by means of a clamping element (Paragraph 0043, lines 4-8), in the form of a tension clamp (Paragraph 0043, lines 4-8).
Regarding claim 7, Mase teaches a device characterized in that at least one hinged inspection flap is arranged below the inlet opening (Paragraph 0037, lines 7-8).
Regarding claim 8, Mase teaches a device characterized in that at least one connecting surface of the at least one intermediate piece (Fig. 6 #23b, 23c) adopts a predetermined angle to the vertical (Fig. 6 #23b).
Regarding claim 10, Mase teaches a device characterized in that the pivotable cover hood is closed by means of tensioners (Paragraph 0043, lines 4-8). 
Mase only teaches this for the singular cover hood. Mueller teaches both the screen and screen members closed by tensioners (Page 1 lines 80-81, Page 2 lines 12-16) and the cover hood closed by tensioners (Fig. 1, hooks and pins acting as tensioners between #1 and #12). Mueller states that the hooks, acting as tensioners, provide flexibility in connections formed thereof (Page 2 lines 25-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include both hood covers closed by means of tensioners to provide flexibility in the device as taught by Mueller. As taught previously, modifying Mase to include both hinged hood covers would provide additional flexibility in the device as a whole, and it would have been obvious that if one hood was to be closed by tensioners, additional cover hoods would be closed in the same manner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Mueller (US 0896230) and further in view of an article by Carlos Gonzalez.  
Regarding claim 9, Mase teaches a device characterized in that the pivoting cover hoods of the housing are opened by a handle (Fig. 6 #39) and held open by resting the cover hood against the frame of the housing. Mase lacks teaching a device characterized in that the pivoting cover hoods of the housing and the rotary valve have at least one pressure support element at a suitable location, which is operated electrically, pneumatically, hydraulically or by spring pressure.
Mueller teaches a sifter with pivoting cover hood (Fig. 1 #4) and a rotary valve (Page 1, lines 82-92) with at least one pressure support element at a suitable location (Page 2, lines 49-54). Mueller states 
An article by Carlos Gonzalez published April 16, 2015 explained the three main types of actuators used to control movement in a device, pneumatic, hydraulic, or electric as well as the advantages and disadvantages of each type. It would have been obvious that this support element is operated either electrically, pneumatically, hydraulically or by spring pressure (mechanically). The type of operation would be a design choice depending on the goals of the operation. These modes of operation are all well known in the art to operate pressure support elements.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mase (US 2011/0287697) in view of Mueller (US 0896230) and further in view of Staheli (US 5319830).
Regarding claim 11, Mase teaches a device characterized in that the upper side of the guide element (Fig. 6 #23d, 25, 25a) has a closed arcuate guide plate (Fig. 6 #25a). Mase lacks teaching the lateral walls formed as perforated plates.
Staheli teaches a guide element (Col. 2 lines 13-14, Fig. 1, 3 #6, 7, 8, 30) where lateral walls are formed as perforated plates (Col. 2 lines 23-23-27). Staheli explains that the purpose of this perforated plate feature is to draw air and dust from the current of delivery air (Col. 2 line 66–Col. 3 line 3), aiding in creating low pressure zones (Col. 3 lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mase to include the perforated plate in the lateral wall of the guide element as taught by Staheli in order to remove impurities such as dust, and thus achieve a greater degree of separation and control the pressure throughout the device. 
Response to Arguments
Applicant's arguments filed March 25th, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the special guide element in the middle of the rotary valve with a slight overpressure, the lip seals, the cover having the intermediate piece incorporated within it such that the intermediate piece is lifted with the cover hood, or any details about the air pressure distribution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument, the examiner clarifies that Mase does teach the fractions to be treated with air flow through a guide element (Paragraph 0014 lines 25-30), and suction force causes the fractions to stick to the walls (Paragraph 0014 lines 25-28). Mase teaches the fractions being stripped from the inner walls and discharged from the drum (Paragraph 0014 lines 15-25). 
The process as taught by Mase is applicable in separating adherent and a film or sheet-like base from an air flow (Paragraph 0002 lines 1-4), where the materials would be similar in properties to the foils or paper materials separated in the instant application. Therefore the physical and technical measures would not be non-obvious to a person having ordinary skill in the art. 
The examiner also notes that the connection piece taught by Mase (#69) is not referenced in the above rejections. 
The perforated side walls as taught by Staheli are further explained as removing air and dust within a device to create a low-pressure chamber (see above). It is known that a device which is lower in pressure will have less vibrations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MOLLY K DEVINE/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655